Case 1:18-cv-25106-KMW Document 126 Entered on FLSD Docket 01/15/2020 Page i1of1 ~-

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No. 18-25106-CIV-WILLIAMS
UNITED AMERICAN CORP.,
Plaintiff,
Vs.

BITMAIN, INC., ef al,

Defendants.

ORDER

 

THIS MATTER is before the Court on Magistrate Judge Chris M. McAliley’s report
and recommendation on Defendant Bitmain Technologies Holding Company's motion to
set aside clerk’s default (DE 119). The parties did not file objections to the Report.
Accordingly, upon an independent review of the Report, the record, and applicable case
law, itis ORDERED AND ADJUDGED as follows:

1. The Report (DE 119) is AFFIRMED AND ADOPTED.
2. Defendant's motion to set aside Clerk’s default (DE 96) is GRANTED.
3. The Clerk’s default entered on October 7, 2019 (DE 95) is VACATED.
DONE AND ORDERED in Chambers in Miami, Florida, this HK wayot January,
45 ———__
KATHLEEN M. WILLIAMS =
UNITED STATES DISTRICT JUDGE

2020.
